Citation Nr: 0905203	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for Raynaud's-like syndrome.

2.  Entitlement to service connection for dizziness, to 
include as secondary to service-connected sickle cell trait.

3.  Entitlement to a disability rating greater than 
10 percent for sickle cell trait.




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from December 1990 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Because the Veteran currently resides 
within the jurisdiction of the RO in Los Angeles, California, 
that facility retains jurisdiction.

In April 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  As noted in the April 2007 
remand, the Veteran has filed claims of service connection 
for polyarthralgia (in March 2006) and for gastritis (in 
February 2007).  Because the RO has not addressed these 
claims, they are referred back to the RO again for 
adjudication.

The Veteran's claim of service connection for dizziness, to 
include as secondary to service-connected sickle cell trait, 
and his increased rating claim for sickle cell trait, are 
remanded again to the RO/AMC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected Raynaud's-like syndrome 
is manifested by, at worst, complaints of color changes in 
the extremities and pain precipitated by cold exposure; it is 
not manifested by characteristic attacks occurring at least 4 
to 6 times per week.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for Raynaud's-like syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.104, 4.117, DC 7714-7117 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2002, July 2004 and in May 2007, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence showing that his service-connected 
Raynaud's-like syndrome had worsened, and noted other types 
of evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA substantially has satisfied 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's higher initial rating claim for Raynaud's-like 
syndrome is a "downstream element" of the RO's grant of 
service connection in the currently appealed rating decision 
issued in July 2002.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Because the appeal 
for a higher initial rating for Raynaud's-like syndrome 
originates from the grant of service connection for this 
disability, Vazquez-Flores is inapplicable to this claim.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the July 2002 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for Raynaud's-like syndrome, and because the 
Veteran's higher initial rating is being denied in this 
decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

As will be explained below, the evidence does not support 
assigning a higher initial rating for Raynaud's-like 
syndrome.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard, 4 Vet. App. at 394.  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Pursuant to the Board's April 2007 remand, the RO provided 
the Veteran with notice of the Dingess requirements in May 
2007.  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini, 18 Vet. App. 
at 112.  Here, because the Veteran's higher initial rating 
claim for Raynaud's-like syndrome is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that VA has provided the 
Veteran with examinations to determine the current nature and 
severity of his service-connected Raynaud's-like syndrome.  
Thus, additional examinations are not required.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran also contends that his service-connected 
Raynaud's-like syndrome is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected Raynaud's-like syndrome 
currently is evaluated as 10 percent disabling by analogy to 
38 C.F.R. §§ 4.104, 4.118, DC 7714-7117 (sickle cell anemia-
Raynaud's syndrome).  See 38 C.F.R. §§ 4.104, 4.118, DC 7714-
7117 (2008).  A 10 percent rating is assigned under DC 7117 
for Raynaud's syndrome with characteristic attacks occurring 
1 to 3 times per week.  A 20 percent rating is assigned for 
Raynaud's syndrome with characteristic attacks occurring 4 to 
6 times a week.  A 40 percent rating is assigned for 
Raynaud's syndrome with characteristic attacks occurring at 
least daily.  A 60 percent rating is assigned for Raynaud's 
syndrome with 2 or more digital ulcers and a history of 
characteristic attacks.  A maximum 100 percent rating is 
assigned for Raynaud's syndrome with 2 or more digital ulcers 
plus autoamputation of 1 or more digits and a history of 
characteristic attacks.  A Note to DC 7117 defines a 
characteristic attack as consisting of sequential color 
changes of the digits of 1 or more extremities lasting 
minutes to hours, sometimes with pain and paresthesias, and 
precipitated by exposure to cold or by emotional upset.  This 
Note also states that the evaluations assigned under DC 7117 
are for the disease as a whole, regardless of the number of 
extremities involved or whether the nose and ears are 
involved.  See 38 C.F.R. § 4.104, DC 7117 (2008).

A review of the Veteran's service treatment records indicates 
that he denied any relevant medical history at his enlistment 
physical examination in June 1990.  Clinical evaluation was 
normal except for mild asymptomatic pes planus.  Repeated 
laboratory testing in December 1990 was positive for sickle 
cell trait.  The Veteran was informed of his positive test 
for sickle cell trait that same month and attended an 
educational program about this condition.  The Veteran 
reported a history of sickle cell trait on a dental health 
questionnaire completed in March 1993.  At his separation 
physical examination in July 1993, the Veteran denied any 
relevant medical history.  Clinical evaluation was normal 
except for a decreased range of motion in the dorsal 
interphalangeal (DIP) joint of the left ring finger and 
several tattoos and scars.

The post-service medical evidence shows that, on private 
outpatient treatment in February 1995, it was noted that 
there was no clubbing, cyanosis, or edema in the Veteran's 
extremities.  The assessment included a history of sickle 
cell trait.  In April 1995, the Veteran complained of 
continuing cold intolerance.  There was good capillary refill 
and pulses in the extremities.  The assessment included cold 
intolerance of unknown cause.

In an October 1997 letter, Dr. Torres stated that he had seen 
the Veteran in July 1997 for complaints of "a sensation of 
cold in both extremities (hands and feet) which abates in 
places with warmer temperatures."  Dr. Torres stated that 
the Veteran reported that his extremities were severely cold 
and were accompanied by "shivers."  Physical examination 
showed no apparent physical deformities or defects.  

On VA outpatient treatment in September 2001, the Veteran's 
complaints included a history of sickle cell trait and cold 
intolerance in his hands, feet, and body.  Objective 
examination showed no evidence of edema in the extremities.  
The assessment included treatment for a constellation of 
symptoms, including "some coldness of his hands and feet."  
The VA examiner concluded that the etiology of the Veteran's 
symptoms was unclear.

On VA examination in April 2002, the Veteran's complaints 
included sickle cell anemia and cold intolerance in the hands 
and feet.  The VA examiner noted that medical records were 
not available for review.  The Veteran reported that he first 
was diagnosed with sickle cell anemia at his enlistment 
physical examination.  "It is unclear to the examiner if the 
Veteran suffers from sickle cell trait or if he has sickle 
cell disease."  The Veteran reported that sickle cell crises 
occurred in cool or cold weather.  His fingers became numb 
with decreased mobility.  He also reported body chills when 
warmly dressed.  He reported that there was no evidence of 
anemia when his blood was checked in July 2001.  Physical 
examination showed no evidence of skin changes.  The 
diagnoses included sickle cell anemia by history and sequelae 
of cold intolerance to the hands and feet.

In an April 2002 letter to a physician, the Veteran reported 
that he had "cold intolerance problems" in his hands and 
feet.  He reported that he had been forced to quit his job 
because he could not stay warm on certain job sites.  

In an April 2002 letter, Floyd B. Russak, M.D., stated that 
he had been treating the Veteran since February 2001.  The 
Veteran had a long history of sickle cell anemia "which 
apparently was diagnosed on his induction physical into the 
military.  However, he was not made aware of this and a 
result occasionally worked as a marine in conditions that 
resulted in damage to the circulation in his hands and feet, 
resulting in a Raynaud's-like condition."

In a February 2003 letter, Dr. Laura E. Orozco Corral stated 
that the Veteran was referred to her for "clinical and 
laboratory studies due to excessive intolerance to cold with 
signs of pain, paresthesia (numbness in all fingers) and also 
showed discoloration changes referred to as pallor and 
cyanosis."  Dr. Corral stated, "During physical examination 
performed in my office the phenomenon was induced 2 different 
ways and we effectively found pallor in both hands and distal 
cyanosis in all fingers accompanied by hypersensitivity upon 
simple touch.  With the changes depicted, we have a 
phenomenon with certain similarity to the Raynaud phenomenon, 
considering the hypersensitivity and cold intolerance."  
Laboratory testing was negative for an association with auto-
immune diseases.  

In a March 2003 letter, Dr. Torres noted that the Veteran's 
complaints included sickle cell anemia and cold intolerance.  
Dr. Torres noted that the Veteran had been diagnosed with 
sickle cell anemia after his discharge from active service.  
Physical examination showed the Veteran was pale, especially 
in his limbs, and cold hands and feet.  The assessment 
included cold intolerance and sickle cell anemia.

In a September 2003 letter, Dr. Torres stated that the 
Veteran "is a carrier of chronic symptoms and signs 
characterized by cold hypersensitivity and intolerance, and 
sickle cell anemia that was documented upon his admission 
into military service."  

On VA outpatient treatment in August 2004, the Veteran's 
complaints included cold intolerance where exposure to the 
cold led to numbness in the extremities and "feeling 
'chilled to the core.'"  He reported that it was hard to 
move or close his hands and he thought that they had been red 
and blue at times.  He reported being told he had Raynaud's-
like syndrome.  He denied any digital ulcers.  Physical 
examination showed no clubbing, cyanosis, or edema in the 
extremities, normal radial pulses bilaterally, warm/pink 
hands, no digital ulcers, and no capillary loops/dropout 
noted.  The VA examiner noted that, because the Veteran's 
prior evaluation did not suggest connective tissue disease 
(CTD) or other causes, "this is likely primary Raynaud's."  
The assessment included likely Raynaud's phenomenon.

In a September 13, 2004 letter, Dr. Torres stated that, when 
the Veteran entered active service in June 1990, laboratory 
tests revealed 13.8 hemoglobin and 41.5 hematocrit (anemia).  
"Sickle cells were detected but I must point out that no 
special review was made to determine the extent of anemia 
despite being subjected to excessive physical exercises."  
Dr. Torres also stated that, at the Veteran's separation 
physical examination in July 1993 "showed he continued to 
have anemia and sickle cells.  No other clinical or physical 
examination was made but the worst part is that he was not 
told about his problem when he was released from the 
military."  Dr. Torres stated further that he had been 
treating the Veteran since October 1997 when he found 
persistent anemia and the Veteran's "excessive cold 
intolerance...was already present during his stay in the 
military."  Dr. Torres concluded that, while the Veteran was 
on active service, his sickle cells decreased oxygen to all 
of his tissues "and accelerated blood destruction" and the 
Veteran also experienced cold intolerance while on active 
service.

In a September 14, 2004, letter, Dr. Torres stated that, when 
the Veteran was given a series of blood tests in December 
1990 "while in intensive training (boot camp)," these 
results showed 41.5% sickle cells which caused systemic 
reduced oxygenation and an increased in blood cell 
destruction when physical activity increased.  Dr. Torres 
also stated that the Veteran was never told that he had 
sickle cell anemia while on active service and his separation 
physical examination noted sickle cell anemia.  

In response to a request for clarification of the Veteran's 
medical diagnoses, and following a review of the claims file, 
in a March 2005 letter, the Director, C&P Service, concluded 
that, although the rating decision granting service 
connection for sickle cell anemia was inappropriate "as the 
Veteran does not have sickle cell disease, but only the 
trait," it was not clear and unmistakable error (CUE) to 
grant service connection.  The Director, C&P Service, also 
noted that Raynaud's phenomenon "is a disease of unknown 
etiology" and that the grant of service connection for 
Raynaud's-like phenomenon "was not in order, as the 
relationship between cold sensitivity and sickle cell trait 
is not known" it was not clear what the Veteran's diagnosis 
was or what was the source of his complaints.  Accordingly, 
the Director, C&P Service, concluded that there was no error 
in granting service connection for Raynaud's-like phenomenon.

On VA outpatient treatment in October 2006, the Veteran's 
complaints included sickle cell without crisis.  Objective 
examination showed no anemia, no edema in the feet, no acute 
signs of inflammation of joints, no signs of deep vein 
thrombosis, no ulcers, and no varicose veins.  The assessment 
included a history of sickle cell trait.

In June 2007, it was noted that the Veteran was a known case 
of sickle cell trait.  Objective examination showed no signs 
of acute joint inflammation or deep vein thrombosis.  The 
assessment was unchanged.

On VA examination in March 2008, it was noted that there had 
been no recent changes in the Veteran's medical care.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service medical records.  
The Veteran reported that, when the temperature dropped below 
50 degrees, "his whole body becomes cold."  He reported 
being unable to do any kind of manual labor, to include light 
manual labor, because of easy fatigue.  "His whole body is 
cold and he becomes tired."  The VA examiner noted that 
there were very few exacerbations of the Veteran's service-
connected sickle cell trait.  "His sickle-cell trait causes 
him constant fatigue and an inability to cope with cold 
constantly."  Physical examination showed no swelling in the 
hands or feet, completely intact sensation in the hands and 
feet, no pallor of the nail beds or skin surface, and no 
exceptional physical examination findings.  Laboratory tests 
showed a slightly low white blood count, although improved 
from September 2007, a low red blood cell width, and a 
slightly lower hematocrit.  The VA examiner opined that it 
was unlikely that there was any worsening of the Veteran's 
condition, other than his own report that he was tired 
constantly and fatigued due to sickle cell trait.  The VA 
examiner also opined that "there is no evidence there is any 
worsening of his sickle cell problems other than his 
subjective perception."  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for Raynaud's-like syndrome.  The Veteran's 
service treatment records show that, despite his repeated 
assertions to the contrary, he was not diagnosed with or 
treated for Raynaud's-like syndrome or any other cold 
sensitivity during active service.  Following service 
separation in October 1993, it was noted in April 1995 that 
the Veteran's complaint of continuing cold intolerance was of 
unknown etiology.  The VA examiner concluded in September 
2001 that the etiology of the Veteran's symptoms of cold 
intolerance in the hands and feet was unclear.  On VA 
examination in April 2002, there was no evidence of skin 
changes on physical examination of the Veteran and the 
diagnoses included sequelae (or residuals) of cold 
intolerance to the hands and feet.  Although Dr. Russak 
concluded in April 2002 that, because the Veteran had not 
been informed of a diagnosis of sickle cell anemia during 
active service, he had worked in conditions which resulted in 
a Raynaud's-like syndrome and damaged circulation in his 
hands, as the Board has determined already, Dr. Russak was 
not "informed of the relevant facts" concerning the 
Veteran's in-service history; thus, his April 2002 opinion is 
entitled to little probative weight.  See Nieves- Rodriguez, 
22 Vet. App. at 295.  It appears, however, that Dr. Russak's 
April 2002 opinion was the basis for the 10 percent rating 
initially assigned for service-connected Raynaud's-like 
syndrome.  See 38 C.F.R. §§ 4.104, 4.118, DC 7714-7117.  On 
VA examination in August 2004, physical examination showed no 
clubbing, cyanosis, or edema in the extremities, normal 
radial pulses bilaterally, warm/pink hands, and no digital 
ulcers.  The assessment included likely Raynaud's phenomenon.  
The Director, C&P Service, determined in March 2005 that it 
was error for the RO to grant service connection for 
Raynaud's-like syndrome because it was not clear what the 
Veteran's diagnosis was or what was the source of his 
complaints of cold sensitivity.  In October 2006 and in June 
2007, objective examination showed no anemia, no edema in the 
feet, no acute signs of inflammation of joints, no signs of 
deep vein thrombosis, no ulcers, and no varicose veins.  
Following the Veteran's most recent VA examination in March 
2008, when physical examination showed no swelling and 
completely intact sensation in the hands or feet, no pallor 
of the nail beds or skin surface, and no exceptional physical 
examination findings, the VA examiner opined that it was 
unlikely that there had been any worsening of the Veteran's 
sickle cell trait.  In summary, absent evidence of 
characteristic attacks of Raynaud's syndrome occurring at 
least 4 to 6 times a week or digital ulcers, the Board finds 
that an initial rating greater than 10 percent is not 
warranted.  Id.  

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected Raynaud's-like syndrome at any other time 
within the appeal period.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran has reported to his post-service treating physicians 
that he was forced to leave his previous employment as an 
electrician because of his continuing problems with cold 
intolerance.  The medical evidence of record, however, does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the Veteran that his service-connected 
Raynaud's-like syndrome has resulted in marked interference 
with his prior employment as an electrician or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
Raynaud's-like syndrome is denied.


REMAND

The Veteran also contends that he incurred dizziness during 
active service, including as secondary to his service-
connected sickle cell trait, and his service-connected sickle 
cell trait is more disabling than currently evaluated.

In its April 2007 remand, the Board requested that the RO/AMC 
schedule the Veteran for VA examination to determine the 
nature and etiology of his dizziness and the current extent 
of his service-connected sickle cell trait.  Specifically, 
the Board requested,

The examiner should clarify whether the Veteran 
suffers from sickle cell anemia or sickle cell 
trait, as well as any other blood disorder 
including thassalemia (as identified by Dr. Torres 
in April 2004 and January 2006 letters).  The 
examiner should list all associated symptomatology 
(including any dizziness) and its current severity 
regarding sickle cell anemia or sickle cell trait.  
The examiner should also list all associated 
symptomatology (including dizziness) with any other 
identified blood disorder including thassalemia. 
All appropriate diagnostic/laboratory testing 
should be performed.

If the examiner identified a current disability 
relating to a blood disorder in addition to sickle 
cell anemia or sickle cell trait, including 
thassalemia, then he/she should opine whether it is 
at least as likely as not related to, had its onset 
it, or was aggravated by military service.

A review of the claims file shows that the RO/AMC did not 
comply with the Board's April 2007 remand.  The VA 
examination request completed by the AMC in February 2008 
tracked the language of the Board's remand.  A review of the 
VA examination report completed in March 2008, however, shows 
that the VA examiner did not provide the requested opinions 
concerning the Veteran's sickle cell anemia or sickle cell 
trait.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in June 2008 without complying with the 
April 2007 remand instructions.  Given this error, another 
remand is required.

The Board notes that additional evidence was received in June 
2008 without a waiver of RO jurisdiction.  Because this 
appeal is being remanded for other action, on remand, the RO 
should review the evidence received at the Board in June 2008 
and issue a Supplemental Statement of the Case.  See 
38 C.F.R. § 19.31 (2008).

The RO also should attempt to obtain the Veteran's up-to-date 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA clinicians who have treated him for 
dizziness since his service separation 
and/or sickle cell trait in recent years.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Contact the VA Medical Center in West 
Los Angeles, California, specifically, the 
nurse practitioner who conducted the March 
2008 opinion, if available, and request 
that she provide the opinions sought in 
the Board's April 2007 remand and the 
February 2008 VA examination request.  The 
claims file must be provided to this 
examiner for review.  Specifically, as 
requested in the Board's April 2007 
remand, this examiner should clarify 
whether the Veteran suffers from sickle 
cell anemia or sickle cell trait, as well 
as any other blood disorder including 
thassalemia (as identified by Dr. Torres 
in April 2004 and January 2006 letters).  
This examiner should list all associated 
symptomatology (including any dizziness) 
and its current severity regarding sickle 
cell anemia or sickle cell trait.  This 
examiner also should list all associated 
symptomatology (including dizziness) with 
any other identified blood disorder 
including thassalemia. All appropriate 
diagnostic/laboratory testing should be 
performed.

If this examiner identifies a current 
disability relating to a blood disorder in 
addition to sickle cell anemia or sickle 
cell trait, including thassalemia, then 
she should opine whether it is at least as 
likely as not related to, had its onset 
it, or was aggravated by military service.

3.  If, and only if, the March 2008 nurse 
practitioner is not available, then 
schedule the Veteran for appropriate VA 
examination to determine the etiology of 
his dizziness and the current extent of 
his service-connected sickle cell trait.  
The claims file must be provided to the 
examiner for review.  Based on a review of 
the claims file and the results of the 
Veteran's physical examination, the 
examiner should be asked to clarify 
whether the Veteran suffers from sickle 
cell anemia or sickle cell trait, as well 
as any other blood disorder including 
thassalemia (as identified by Dr. Torres 
in April 2004 and January 2006 letters).  
For sickle cell anemia or sickle cell 
trait, the examiner should list all 
associated symptomatology (including any 
dizziness) and current severity.  For any 
other identified blood disorder including 
thassalemia, the examiner also should list 
all associated symptomatology (including 
dizziness). All appropriate 
diagnostic/laboratory testing should be 
performed.  

If a current blood disorder is identified 
in addition to sickle cell anemia or 
sickle cell trait, including thassalemia, 
then the examiner should opine whether it 
is at least as likely as not related to, 
had its onset in, or was aggravated by 
military service.

4.  Thereafter, readjudicate the claims of 
service connection for dizziness, to 
include as secondary to service-connected 
sickle cell trait, and for a disability 
rating greater than 10 percent for sickle 
cell trait.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


